1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JOHN DOE,                                   Case No. CV 19-3251-DSF (KK)
11                               Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    THE PEOPLE OF THE STATE OF                  UNITED STATES MAGISTRATE
      CALIFORNIA, ET AL.,                         JUDGE
14
                                 Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   DATED: August 26, 2019
25                                            Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
26
27
28
